— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered January 11, 1983, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction of criminal possession of a weapon in the second degree. The prosecution’s police witnesses testified that they had observed the defendant in possession of a .22 caliber pistol, which he aimed at one officer. The defendant and his witnesses denied that he had been in possession of a gun and claimed that he had been framed. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, contrary to the defendant’s contention that he was not afforded the effective assistance of counsel, a review of the entire record reveals that defense counsel provided "meaningful representation” throughout the trial (People v Baldi, 54 NY2d 137, 147; People v Belgrave, 143 AD2d 103).
We have examined the defendant’s remaining contentions and find that they are either unpreserved for appellate review or are without merit (see, CPL 470.05 [2]). Mangano, J. P., Lawrence, Kooper and Balletta, JJ., concur.